Opinion by
White, J.
§ 537. Deposition where party taking reads part of; adverse party may read balance, when, though he did not file cross-interrogatories. The plaintiff read a portion of the deposition of the witness Redfield, but when defendant proposed to read the other portion, relating to the same subject, which plaintiff had declined to read, plaintiff objected, because defendant had not crossed the interrogatories, and therefore had no interest in the deposition, and was not entitled to read it. This objection was sustained by the court. In this the court erred, the defendant being entitled to have the whole on the same subject read after plaintiff had read a portion of the deposition.
Reversed and remanded.